DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/11/2019 have been considered by the examiner and been placed of record in the file.

Claim Rejections - 35 USC § 112
Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "The graphic protective element" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "The input block" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
1 recites the limitation "the first two-dimensional" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the first two-dimensional" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the second two-dimensional" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the digital image" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the system" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the electronic data base" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the first set of data" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the set of unique data" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the second set of data" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the set of keys" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the plurality of M1 " in line 17.  There is insufficient antecedent basis for this limitation in the claim.

1 recites the limitation "the preset key M2’ " in line 18.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the third set of data" in line 19.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the relevant digital image" in line 20.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the second two-dimensional M2" in line 21.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the fourth set of data" in line 22.  There is insufficient antecedent basis for this limitation in the claim.	
Claim 1 recites the limitation "the predetermined set of reference quality" in line 22.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the decoder" in line 25.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the coded key M2’’ " in line 26.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the first logic comparison unit" in line 30.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the output block" in line 34.  There is insufficient antecedent basis for this limitation in the claim.

Claim 2 includes similar issues.

The number of insufficient antecedent basis instances makes the claims hard to follow and understand.

35 USC § 112(f) (pre-AIA  35 USC 112, 6th) 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Claim limitations in claims 1 and 2 have been interpreted under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, because they use a generic placeholder “the first logic comparison unit” and  “the second logic comparison unit” coupled with such functional languages as “configured for logic comparison” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since these claim limitations invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, claims 1 and 2 are interpreted to cover the corresponding structures described in the specification that achieve the claimed functions, and equivalents thereof.  
A review of the specification shows that there appears to be no corresponding structure described in the specification for the 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre- AIA ), sixth paragraph limitations.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 U$C § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 

Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claims 1 and 2 recite the means plus function limitations that invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structures, materials, or acts for the claimed functions. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the steps to verify and identify the graphic protective element must be shown. In addition, clear explanation on  the use of M1, M2, M2’ and M2’’ keys must be provided. Maybe a flowchart should be included in the drawing. Although, the invention seems to be about a device or an apparatus, however the claim seem to be of the method type. Therefore a flowchart will be helpful in explaining the invention.  
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED RACHEDINE whose telephone number is (571)272-9249. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMED RACHEDINE
Examiner
Art Unit 2649



/MOHAMMED RACHEDINE/Primary Examiner, Art Unit 2646